Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 15, 2016

                                     No. 04-16-00377-CV

              IN THE INTEREST OF A.N.G., A.M., AND A.M., CHILDREN,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 14-09-53681-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                        ORDER
       This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on September 12, 2016. On
September 12, 2016, appellant filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than October 3,
2016. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court